El-Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Tomás Díaz, el demandado apelado, contrató con un pin-tor llamado Gaspar Díaz, la pintura de una casa de su pro-piedad situada en la Urbanización Hipódromo de Santurce. El contrato se celebró por una cantidad global e incluía la mano de obra, debiendo además diclió pintor suplir las es-caleras, brochas y demás utensilios de trabajo, mientras que el propietario de la casa suministraba la pintura y demás materiales. Cuando ya dicho pintor había pintado parte de la casa, fué retirado por el propietario, Tomás Díaz, por haber notado éste que dicho pintor estaba tomando licor.
Entonces Tomás Díaz contrató la terminación del tra-bajo con Sebastián Gago Mercado, por la cantidad de $25 y bajo las mismas condiciones que Gaspar Díaz, el anterior pintor.
El día 4 de diciembre de 1941, entre .diez y once de la mañana, y mientras estaba subido en una escalerilla de cinco *291pies de altura, propiedad del dueño de la casa, pintando ex-teriormente una de las ventanas de la planta baja, Sebastián Gago se cayó de dicha escalera, recibiendo varios golpes. Fué conducido al Hospital de Distrito de Bayamón, y allí falleció en la madrugada del 6 de diciembre de 1941 a con-secuencia de una peritonitis aguda causada por laceración traumática del intestino delgado.
Su viuda, por sí y como madre con patria potestad sobre su hija legítima menor de edad, entabló acción contra Tomás Díaz en reclamación de daños y perjuicios sufridos por la muerte de su causante, Sebastián Gago Mercado.
Alegaron las demandantes que la muerte de Sebastián Gago se debió a la negligencia y descuido de su patrono, To-más Díaz, al no proveer a dicho pintor de un andamio o plataforma que le ofreciera propia y adecuada protección a su vida mientras realizaba sus labores de pintor, y al faci-litarle solamente una escalera de tijeras. Contestó el deman-dado negando específicamente los hechos esenciales de la de-manda y alegando como defensas especiales la insuficiencia de los hechos alegados y la negligencia del causante de las demandantes como causa próxima y única del accidente.
Declarada sin lugar la demanda y condenadas las deman-dantes al pago de costas, radicaron el presente recurso de apelación. Para sostenerlo alegan que la corte inferior erró:
1. AI permitir al testigo Luis Maisonet declarar sobre si era o no necesaria la construcción de andamios en el trabajo que realizaba el causante de las demandantes-apelantes, Se-bastián Gago, y al negarse a eliminar su interrogatorio, por cuanto la determinación de la aplicabilidad de la Ley de An-damios era una función de la Honorable corte inferior, y no para ser resuelta por conclusiones de dicho testigo.
2. Al permitir declarar al testigo Tomás Díaz, a pesar de la objeción de las demandantes-apelantes, sobre el conve-nio que celebrara con Gaspar Díaz, para la pintura de las casas de su propiedad, por no ser dicho Gaspar Díaz parte *292en este pleito, ni obligar a Sebastián Gago Mercado, cual-quier convenio que hubiera celebrado con el demandado-ape-lado.
3. Al resolver que de acuerdo con la Ley núm. 30 de 1913 (pág. 73), según fuera enmendada por la Ley núm. 61, apro-bada en mayo 6, 1936 ((1) pág. 315), el demandado-apelado, Tomás Díaz, no tenía la obligación de construir en beneficio y para la seguridad del pintor Sebastián Gago Mercado, un. andamio o plataforma, de acuerdo con la determinación de la referida ley.
4. Al resolver que no se había probado negligencia al-guna legal del demandado-apelado, por no estar obligado por precepto legal alguno a construir un andamio para pro-teger la vida y seguridad del pintor Sebastián Gago.
5. Al resolver que Sebastián Gago Mercado era un con-tratista independiente, sin que se hubiera levantado tal de-fensa, por el demandado-apelado en sus alegaciones y sin que la prueba presentada sostuviera en forma alguna dicha con-clusión, y que como tal asumiera los riesgos que pudieran sobrevenir en la ejecución de su trabajo.
6. Al declarar sin lugar la demanda de este pleito.
La primera cuestión a tratar es una de jurisdicción levantada por el apelado. Sostiene el mismo en su alegato que toda vez que la sentencia en el caso de autos fue dictada por la corte inferior en octubre 20 de 1942, mientras que la apelación no fue interpuesta y notificada hasta el día 1° de diciembre de 1942, este tribunal carece de jurisdicción apelativa sobre el caso, por haber transcurrido el término estatutario para apelar.
No tiene razón el apelado. En innumerables ocasiones ha sostenido este tribunal que el término para apelar no co-mienza a correr sino desde la fecha en que el secretario de la corte de distrito archiva copia de la notificación de sen-tencia con los autos del caso. (Véanse: Arzuaga v. Roe et al., 20 D.P.R. 307; Martorell v. “Andino & Febres”, 38 *293D.P.E. 166; Sánchez v. De Jesús, 39 D.P.R. 844; Buxó, Jr. v. Sellés, 47 D.P.R. 313; Rodríguez v. Torres, 48 D.P.R. 917; Ríos v. Díaz, 54 D.P.R. 697; Vázquez v. González, 60 D.P.R. 718, y Ramírez Santibáñez v. Banco Comercial de P. R., (Per Curiam), Sentencia de 15 enero de 1943, 61 D.P.R. 971.) En el presente caso el archivo de la copia de la notificación de sentencia con los autos no se llevó a cabo sino hasta el 2 de noviembre de 1942, según consta del certificado librado por' el Secretario de la Corte de Distrito de San Jnan (que se une al final del expediente). Por tanto, no habiendo trans-currido sino 29 días desde tal fecha hasta la radicación por las apelantes del escrito de apelación, el mismo fue radicado dentro del término estatutario y por consiguiente esta Corte tiene jurisdicción para conocer del recurso.
Las cuestiones principales a resolver en este caso son dos:
(a) ¿Estaba el demandado obligado por la ley a cons-truir un andamio o plataforma en beneficio y para la pro-tección y seguridad del pintor Sebastián Cago Mercado?
(b) ¿Era el pintor Sebastián Cago un contratista inde-pendiente, o por el contrario existía entre él y Tomás Díaz la relación de patrono y empleado?
Consideremos la primera cuestión. La ley que regula la materia es la núm. 61 de 6 de mayo de 1936, que derogó la anterior Ley núm. 30 de 1913. Alega la parte apelante que según dicha ley el demandado estaba obligado a construir un andamio o plataforma para la seguridad y protección del pintor.
TJn análisis de dicha ley nos lleva a la conclusión de que no existe tal obligación. En ninguna de sus disposiciones se impone a todo el que vaya a realizar un trabajo de los enu-merados en la ley la obligación de construir andamios o pla-taformas. La ley lo único que hace es establecer la forma en que han de construirse dichos andamios y los requisitos que se deberán cumplir, pero en ninguna parte dice que será *294obligación de todo'el que ya a reparar o pintar sn casa el construir andamios o plataformas para protección de sns obreros. La mencionada ley (Leyes de 1936, pág. 315) en sn sección 2 dice, al establecer los requisitos que se deberán cumplir, que “toda persona natural o jurídica que intente lle-var a cabo- en Puerto Rico alguna obra para la cual se haga necesaria la construcción de andamios . . . (subrayado nuestro), de lo cual deducimos que solamente se deberán construir andamios cuando sea necesario, es decir, que no siempre está obligado el dueño a construir andamios. Por consiguiente, Tomás Díaz estaba obligado a construir un an-damio, si la construcción del mismo era necesaria para la protección y seguridad de su empleado. Pero, ¿era dicba construcción necesaria? Creemos que no.
El pintor, Sebastián G-ago, al tiempo de ocurrir el acci-dente que le causó la muerte estaba subido a una escalerilla de mano de cinco pies de altura, pintando una ventana de, la planta baja. Suponiendo que Gago hubiese estado subido en el último escalón, o sea a una altura de cinco pies del suelo, la superficie que estaba pintando hubiese entonces estado a una altura de diez o doce pies y para pintar a tal altura nos parece que no es necesario construir andamios. Estando obligado el patrono a construir un andamio solamente cuando el mismo es necesario para la seguridad deí obrero, no erró la corte inferior al admitir el testimonio del pintor Maiso-net, quien declaró que no es necesario el andamio para pin-tar a una altura de diez pies o menos, pues eso se puede ha-cer con una escalera de cinco o seis pies.
El accidente que sufrió Gago fue, en nuestra opinión, uno desgraciado. De acuerdo con el testimonio pericial, en la gran mayoría de los casos una caída desde esa altura no es suficiente para causarle la muerte a una persona. Así asu-miendo para los efectos de esta discusión, que entre Gago y Tomás Díaz existía la relación de patrono y empleado, no creemos que dicho patrono violase la ley o fuese negligente *295al no suministrar a su empleado nn andamio o plataforma con barandilla para realizar el trabajo.
La parte apelante cita el caso de Díaz v. Arkadia Sugar Co., (1919) 27 D.P.R. 583, para demostrar qne el demandado apelado estaba obligado a constrnir nn andamio. En el su-mario de dicbo caso se dice qne “La Ley nnm. 30 de 1913, impone al patrono que intenta constrnir o reparar algún edi-ficio, la obligación ineludible de construir, en beneficio y para la seguridad de sus carpinteros, albañiles u otros emplea-dos, un ‘ andamio, plataforma, u otro aparato similar, Sin embargo, dicho sumario no se ajusta estrictamente a lo resuelto por dicho caso. Se trataba de un obrero que estaba trabajando sobre un andamio y al ir a colocar una viga per-dió el equilibrio y cayó a causa de no tener el andamio en que trabajaba barandilla, es decir, a causa de no haber cons-truido la demandada un andamio de acuerdo con los requisi-tos exigidos por la ley. La corte resolvió que, de acuerdo con lo prescrito por la Ley núm. 30 de 1913, “con respecto a la barandilla, todo andamio debe ir cercado por ella”. Lo que en realidad se resuelve en dicho caso es que todo anda-mio que se construya deberá estar dotado de los medios de seguridad que requiere la ley para la protección de los obre-ros que en ellos trabajan, pero nada resuelve en cuanto a cuándo es que se deben construir andamios.
Es verdad que (a la página 588) la corte en su opinión dice:
“Sostiene además el apelante que en la demanda existen alegacio-nes que no fueron confirmadas por la prueba y señala la 7a., que dice: ‘que el demandante había hecho saber a la demandada, repetidas ve-ces, el estado inservible del antes citado andamio.’
“En efecto la prueba es deficiente con respecto a este extremo, pero a nuestro juicio para concluir que la demandada conocía la exis-tencia del defecto, no es necesario alegar ni probar que el demandante se lo había notificado. Por ministerio de la ley, como hemos visto, la demandada estaba obligada a construir el andamio. No lo hizo. ¿Qué más hay que probar? La demandada necesariamente conocía sus propias actuaciones.”
*296Aunque la corte dijo, que la demandada, por ministerio de la ley estaba obligada a construir el andamio, no creemos que se quisiera decir el andamio, puesto que bien o mal cons-truido, éste estaba beebo, y si no lo hubiese estado el obrero no se hubiese podido caer del mismo. En nuestra opinión, lo que en realidad se quiso decir fue que la corporación de-mandada estaba obligada a construir el andamio adecuada-mente, pues para decir que la corporación estaba obligada a construir el andamio no babía base ni en los hechos del caso ni en la ley.
Por estas razones no creemos que se cometiera el error señalado.
La otra cuestión envuelta trata del carácter de las relaciones existentes entre el demandado Díaz y el causante de las demandantes, Sebastián Gago.
Alega la parte apelante que el demandado apelado “no levantó en sus alegaciones la defensa de contratista indepen-diente”. En su demanda alegaron las demandantes que Se-bastián Gago Mercado “en 4 de diciembre de 1941 y mien-tras trabajaba por una compensación de $4.50 diarios para sú patrono no asegurado en el Fondo del Seguro del Estado, el demandado Tomás Díaz, . . .”.
Esta alegación fue contestada por el demandado en la forma siguiente:
“3. Del párrafo tercero de la demanda, . . . niega que en 4 de diciembre de 1941 o en cualquier otra fecha trabajara por una compen-sación de $4.50 diario para el demandado.”
Es decir, el demandado lo único que niega en su contes-tación es que el pintor Gago trabajase por una compensa-ción de $4.50 diarios, admitiendo, por tanto, el resto de la alegación, o sea que dicho pintor trabajaba para su patrono no asegurado en el Fondo del Seguro del Estado, el deman-dado Tomás Díaz. La contestación del demandado envuelve un “negative pregnant”, admite el hecho de la relación de *297patrono y empleado, y solamente controvierte el de la com-pensación que percibía el obrero lesionado. Véase el caso de Bahr v. American Railroad Co., resuelto en mayo 17 de 1943 (61 D.P.R. 917). Por la razón antes expuesta, quedó el de-mandado impedido (estopped) de presentar en el juicio prueba contraria al hecho admitido en la contestación, no pudiendo por tanto presentar la defensa de contratista inde-pendiente, como lo hizo.
En nuestra opinión, la corte inferior cometió error al ad-mitir prueba tendiente a demostrar que las relaciones entre el demandado y el causante de las demandantes no eran las de patrono y empleado. Este error no produce la revoca-ción de la sentencia recurrida toda vez que hemos resuelto que existía la relación de patrono y obrero, pero que el pa-trono dentro de las circunstancias del caso no estaba obli-gado a proveer al obrero de un andamio.
La única cuestión que queda por estudiar es si hubo o no negligencia por parte del demandado, Tomás Díaz.
La acción es una traída, no bajo la Ley de Compensacio-nes por Accidentes del Trabajo (Ley núm. 45 de 1935, (1) pág. 251) sino bajo los artículos 1802! y siguientes del Có-digo Civil, Edición 1930, que son los que tratan de la res-ponsabilidad por causa de culpa o negligencia. Siendo ello .así, corresponde a la parte demandante demostrar que hubo negligencia de parte del demandado.
Ya hemos visto que el demandado no dejó de cumplir ninguna obligación impuéstale por ley al dejar de construir un andamio para la protección de su empleado mientras pin-taba una ventana del piso bajo.
El accidente ocurrió al caerse el empleado de una escalera propiedad de su patrono, pero la prueba presentada nada indicó en cuanto a si la escalera estaba o no en mal estado; nadie presenció la caída del pintor, ni se demostró en nin-.gún momento que el demandado hubiese sido negligente. Por *298tanto, habiendo la parte demandante dejado de presentar prueba tendiente a demostrar que dicho demandado fuera negligente, la corte inferior actuó correctamente al declarar sin lugar la demanda.

Debe confirmarse la sentencia apelada.

El Juez Presidente Sr. Del Toro no intervino.